April 04, 2008


Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042


Mr. Robert F. Redmond Jr.
Williams Mullen
Two James Center
1021 East Cary Street
Richmond, VA 23219
Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4400
Dallas, TX 75202-3794

RE:   Case Number:  06-0386
      Court of Appeals Number:  06-04-00136-CV
      Trial Court Number:  00-C-0099A-102

Style:      ANSELL HEALTHCARE PRODUCTS, INC. AND BECTON, DICKINSON AND
      COMPANY
      v.
      OWENS & MINOR, INC. AND OWENS & MINOR MEDICAL, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Debbie     |
|   |Autrey         |
|   |Mr. Billy Fox  |